RENDERED: JANUARY 8, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1040-MR


JAMES D. SERAPHINE, AS EXECUTOR FOR
THE ESTATE OF JAMES G. SERAPHINE; and
JASON SERAPHINE, AS EXECUTOR FOR
THE ESTATE OF JANE CAROLYN SERAPHINE                               APPELLANTS



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE MITCHELL PERRY, JUDGE
                        ACTION NO. 16-CI-002443



BULLITT VENTURES, INC., d/b/a
SHONEY’S RESTAURANTS OF KENTUCKY;
SECURA INSURANCE, A MUTUAL COMPANY;
and BAPTIST HEALTHCARE SYSTEM, INC.                                  APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, JONES, AND MCNEILL, JUDGES.

JONES, JUDGE: Appellant, James G. Seraphine, initiated the underlying action in

Jefferson Circuit Court against Bullitt Ventures, Inc., d/b/a Shoney’s Restaurants

of Kentucky (“Shoney’s”) and Baptist Healthcare System, Inc. (“Baptist”) after his
wife tripped and fell on a floormat at a Shoney’s restaurant, breaking her arm, and

died two days later after surgery performed at Baptist. Mr. Seraphine sought

damages from both Shoney’s and Baptist for negligence and wrongful death. After

the close of evidence at trial, the trial court granted directed verdicts to Shoney’s

on the issues of wrongful death and punitive damages. The deliberating jury

returned verdicts in favor of Shoney’s and Baptist on the remaining claims. Mr.

Seraphine appealed, raising numerous issues of error by the trial court. Having

reviewed the record and being otherwise sufficiently advised, we affirm.

                 I.   BACKGROUND AND PROCEDURAL HISTORY

             On Thanksgiving Day, November 26, 2015, 68-year-old Jane Carolyn

Seraphine and her husband, James G. Seraphine, stopped to get breakfast at their

local Shoney’s restaurant, owned by Bullitt Ventures, Inc., in Louisville,

Kentucky. After exiting their vehicle, Mrs. Seraphine and her husband made their

way toward the restaurant’s main entrance; Mrs. Seraphine’s view through

Shoney’s glass front door of the floor and floormat inside the restaurant was

unobstructed. A local fireman who had been dining in the restaurant moved to

open the door for Mrs. Seraphine. As she thanked him for holding the door and

passed through the threshold, Mrs. Seraphine’s foot caught in a loop in the

restaurant’s floormat, causing her to trip and fall on her left arm. She sustained a

serious arm fracture as a result of her fall.

                                           -2-
             Mrs. Seraphine’s fall was captured on video by a security camera

covering Shoney’s vestibule area. According to the video footage, the floormat

had lain flat before and after Mrs. Seraphine’s fall. A number of other customers

traversed the floormat that morning without incident. After Mrs. Seraphine’s fall,

another firefighter motioned for the restaurant’s manager to remove the floormat

from the entry way, which he did. The video then showed that the manager later

returned the mat to its former position on the floor. The video also revealed that a

Shoney’s employee had mopped the area of the floor underneath the floormat

earlier that morning.

             The floormat at issue was owned and maintained by Aramark, a

company that, among other things, leases floormats to commercial establishments,

like Shoney’s. The mat had been delivered to Shoney’s by Aramark two days prior

to Mrs. Seraphine’s fall, after it had been out of service for a week for cleaning.

As usual, the mat had been inspected and laundered by Aramark on a biweekly

basis and had not been deemed by Aramark to be defective. In fact, Mr. and Mrs.

Seraphine had encountered that same floormat every other week since 2012 four to

six times a week and had never experienced any problems.

             After Mrs. Seraphine’s fall, Mr. Seraphine drove her to Baptist Health

Louisville, where she was evaluated in the Emergency Department for a primary

complaint of right shoulder pain. An x-ray of her right arm revealed a severely

                                         -3-
comminuted (or splintered) fracture of the humerus bone with moderate

displacement. Upon consultation, orthopedic surgeon Dr. Madhusan Yakkanti

recommended surgical repair. Due to Mrs. Seraphine’s complex medical history of

diabetes, hypertension, knee surgery, stroke, and carotid endarterectomy, the

surgery was delayed until Mrs. Seraphine could be medically cleared for the

procedure.

             The following morning, the hospitalist service determined that Mrs.

Seraphine was “medically stable for surgery.” Dr. Yakkanti examined Mrs.

Seraphine and the results of the CT scan of her right shoulder again, discussing his

opinion on the need for surgery with the Seraphine family. He believed that the

severity of the bone displacement made non-operative management of the fracture

unlikely to be successful.

             On November 28th, two days after her fall, Mrs. Seraphine underwent

surgery by Dr. Yakkanti. Although Dr. Yakkanti’s operative notes described the

surgery as largely uneventful, the fracture repair had been complicated, and he had

to use several different devices to stabilize a number of bone fragments.

             Following her initial recovery in the post-operative recovery room,

Mrs. Seraphine was transferred back to the orthopedic floor of Baptist Heath

around 2:00 p.m. Over the next several hours of observation, the nurses on duty

noted that Mrs. Seraphine’s vital signs remained stable, and she was given two

                                        -4-
Percocet tablets for pain as ordered. Around 7:00 p.m., Nurse Kristina Thomas

performed her initial nursing assessment following the nursing shift change,

charting that Mrs. Seraphine was drowsy but arousable, and her vital signs were

still consistent.

              At 10:00 p.m. that night, Mrs. Seraphine’s condition unexpectedly

changed. Her vital signs were no longer stable – her blood pressure had dropped,

and her oxygen saturation levels had decreased. Nurse Thomas immediately

summoned the hospital’s Rapid Response Team (“RRT”) to assist with evaluation

and treatment. Upon their prompt arrival, RRT assessed Mrs. Seraphine’s

condition and increased her oxygen via a continued positive airway pressure

(“CPAP”) mask, administered intravenous saline, and gave her Narcan to reverse

the sedative and depressive effects of the previously administered narcotic pain

medication.

              Mrs. Seraphine immediately responded to the Narcan, becoming more

alert with improved vital signs, and RRT determined that Mrs. Seraphine did not

need to be moved emergently to a higher level of care. Nurse Thomas documented

at 10:25 p.m. that she notified Dr. Yakkanti, detailing the interventions performed

by RRT and Mrs. Seraphine’s overall condition. Dr. Yakkanti ordered that Mrs.

Seraphine’s pain medications be discontinued and decided not to transfer her to a

higher level of care.

                                        -5-
               By 11:20 p.m., Mrs. Seraphine’s vitals, although stable, had not

significantly improved since the RRT’s intervention, and her level of

consciousness had decreased. Nurse Thomas again called Dr. Yakkanti to report

Mrs. Seraphine’s status. He ordered Mrs. Seraphine to be transferred to a

telemetry unit for increased monitoring. However, before the transfer could be

accomplished, Mrs. Seraphine went into sudden cardiorespiratory arrest,

necessitating resuscitation by Baptist staff. She never regained consciousness.

Mrs. Seraphine suffered three more cardiorespiratory arrests before 4:00 a.m.

Baptist determined that Mrs. Seraphine had sustained a severe anoxic brain injury,

and the family decided to withdraw artificial life-preserving measures. Mrs.

Seraphine passed away at approximately 6:56 p.m. on December 1, 2015.

               On May 25, 2016, Mr. Seraphine filed suit both individually and as

the executor of Mrs. Seraphine’s Estate in Jefferson Circuit Court against

Shoney’s, alleging that Shoney’s had been negligent in its utilization and

placement of its floormat, resulting in the injury and wrongful death of Mrs.

Seraphine.1 On October 26, 2016, Mr. Seraphine filed his first amended complaint

to include Dr. Yakkanti and Baptist as defendants, alleging that their medical




1
  The initial complaint also named Secura Insurance, alleging that the insurance company had
acted in bad faith in refusing to offer a settlement for Mrs. Seraphine’s injury and avoid
litigation. On June 21, 2016, the parties agreed to bifurcate the bad-faith claims and hold those
in abeyance until the underlying tort claims had been fully resolved.
                                               -6-
negligence led to Mrs. Seraphine’s wrongful death. However, on April 28, 2017,

well before this matter reached trial, all parties entered an agreed order dismissing

Dr. Yakkanti as a party. On April 10, 2019, less than a month before trial,

Shoney’s filed a third-party complaint seeking to name Aramark as a third-party

defendant, which the trial court promptly denied.

              The parties presented various evidentiary arguments in their pretrial

motions in limine, which the trial court heard at the final pretrial conference on

May 1, 2019. That same day, Shoney’s moved for summary judgment on the issue

of punitive damages. The trial court denied the motion.

              On May 6, 2019, the trial court entered an order denying the

defendants’ motions to bifurcate the trial against Baptist and Shoney’s.

According to the trial court, the claims were too “inextricably intertwined” to be

bifurcated and splitting the claims would likely lead to jury confusion and

prejudice. Record (“R.”) at 1859. The trial court also determined that judicial

economy favored a single trial.

              The case was tried before a jury from May 7 to May 17, 2019.2 At the

conclusion of evidence, Shoney’s filed written motions for directed verdicts on the




2
  Mr. Seraphine passed away during the trial and was replaced by his son, James D. Seraphine, as
the executor for the Estate of James Glenn Seraphine. The jury was not informed of Mr.
Seraphine’s death until after the verdict was entered. For the sake of simplicity, we continue to
refer to the Appellant James D. Seraphine as “Mr. Seraphine.”
                                              -7-
premises liability and wrongful death claims. Shoney’s argued that Mr.

Seraphine’s wrongful death claim was premised entirely on evidence that Mrs.

Seraphine’s death as a result of shock would not have occurred but for Baptist’s

failure to recognize and treat Mrs. Seraphine’s shock. According to Shoney’s,

Mrs. Seraphine’s fall at the restaurant was not a substantial factor in her death

because but for Baptist’s alleged negligence, Mrs. Seraphine would not have died.

The trial court agreed with Shoney’s regarding wrongful death, holding:

             I see two different stories here: the slip and fall and, at
             some point, . . . the Plaintiff’s proof is that she should
             have survived the surgery and, but for the negligence of
             the hospital, she would not have passed. So, I am, in
             fact, going to grant the directed verdict to Shoney’s as to
             wrongful death only.

Video Record (“V.R.”) 5/16/19 1:10:27-1:10:58.

             The trial court then ruled that: (1) Shoney’s could be held liable for

Mrs. Seraphine’s broken arm but not for wrongful death; and (2) Shoney’s could

not be held liable for punitive damages. The rest of the issues went to the jury.

After deliberation, the jury entered an 11-1 judgment in favor of both Baptist

(against whom Mr. Seraphine was permitted to proceed on a wrongful death claim)

and Shoney’s on liability grounds. Having found in favor of the defense solely on

the basis of lack of liability, the jury did not consider the issues of apportionment

or damages. In accordance with the jury’s verdict, the trial court entered its

judgment in favor of Shoney’s and Baptist on June 11, 2019.
                                         -8-
             This appeal followed.

                                  II.   ANALYSIS

             On appeal, Mr. Seraphine alleges the following counts of error: (1)

the trial court erroneously granted Shoney’s motion for directed verdict on Mr.

Seraphine’s wrongful death claim; (2) the trial court abused its discretion in

permitting improper testimony from one of Aramark’s representatives; (3) the trial

court abused its discretion by refusing to show the security footage of the Shoney’s

manager removing and replacing the floormat after Mrs. Seraphine’s fall; (4) the

trial court abused its discretion in refusing to allow Mr. Seraphine to use a “true

replica” of Shoney’s floormat as a demonstrative exhibit; (5) the trial court abused

its discretion by prohibiting Mr. Seraphine’s counsel from relying on “reptile”

arguments; (6) the trial court abused its discretion by preventing Mr. Seraphine’s

counsel from making “conscience of the community” comments; (7) the trial court

abused its discretion by prohibiting Mr. Seraphine’s counsel from explaining legal

concepts during voir dire; (8) the trial court abused its discretion by requiring Mr.

Seraphine to present Dr. Johnson’s testimony during his case-in-chief rather than

as a rebuttal witness; and (9) the trial court abused its discretion by allowing

Baptist to reference Dr. Yakkanti’s role as doctor. We address each argument

below.




                                         -9-
                        A. Wrongful Death Directed Verdict

             The trial court concluded that there was no evidence to support the

theory Mrs. Seraphine’s fall at Shoney’s caused her death. When asked for

clarification as to the grounds for directed verdict, the court elaborated as follows:

             Plaintiff’s Counsel: Can you tell us, is your directed
             verdict because the plaintiff produced no evidence of the
             death being related or is it because of a superseding
             cause?

             Trial Court: Well, I think . . .

             Plaintiff’s Counsel: I think for appellate purposes it’s
             necessary to have that determination.

             Trial Court: I think it’s a combination of both. That –
             how it was presented was two different things – that the
             cause was, as you presented . . . the theory of the case the
             entire time as I understood it to be was if the patient was
             moved quicker or to a different level of care, she would
             have survived. Your medical proof was exactly that . . . .
             You in fact asked [your expert witness] Dr. Scissors that
             question, that was the only question the restaurant asked
             during the entire trial of a medical expert – and I agree.
             That if she had been moved – it to me . . . became two
             different cases in that moment. Failure to diagnose . . .
             that we heard about today was this incredibly bad
             arteriosclerosis. I don’t want to revisit all that. That’s
             my decision. . . .

             Plaintiff’s Counsel: I just want to make sure we have a
             clear record of what the basis is.

             Trial Court: Well, I don’t know that we are going to get
             a clear record. Because I have never seen a case with this
             fact pattern and if someone shows up in the Court of
             Appeals and argues that there is a case on point – I want
                                         - 10 -
             the record to be clear that it was never presented to me on
             this particular fact pattern.

V.R. 5/16/19 2:48:16-2:49:30.

             Mr. Seraphine’s argument was that Mrs. Seraphine would not have

been in the hospital had it not been for Shoney’s negligent placement and

maintenance of the floormat. In other words, according to Mr. Seraphine,

Shoney’s negligence set off the chain of events that led to Mrs. Seraphine’s

ultimate death.

             The trial court’s attempt to separate the initial injury from the death

based on the intervening medical negligence by Baptist is not supported by our

case law.

             The rule is that an injured person is required to use
             ordinary care and reasonable diligence to secure
             appropriate treatment of the injury; when he has
             exercised that care, he may recover damages to the full
             extent of his injuries, even though the doctor engaged for
             such treatment omits to use the most approved remedy,
             or the best means of cure, or fails to exercise as high a
             degree of care or skill as another doctor might have.

Brown Hotel Co. v. Marx, 411 S.W.2d 911, 915 (Ky. 1967). Stated another way,

“[i]f the negligent actor is liable for another’s bodily injury, he is also subject to

liability for any additional bodily harm resulting from normal efforts of third

persons in rendering aid which the other’s injury reasonably requires, irrespective




                                          - 11 -
of whether such acts are done in a proper or a negligent manner.” RESTATEMENT

(SECOND) OF TORTS § 457 (1965) (emphasis added).

             Although the trial court disclaimed knowledge of a similar fact

pattern, the comments to Restatement § 457 are directed at precisely this type of

factual scenario:

             a. Additional harm from hospital or medical treatment.
             The situation to which the rule stated in this Section is
             usually applicable is where the actor’s negligence is the
             legal cause of bodily harm for which, even if nothing
             more were suffered, the other could recover damages.
             These injuries require the other to submit to medical,
             surgical, and hospital services. The services are so
             rendered as to increase the harm or even to cause harm
             which is entirely different from that which the other had
             previously sustained. In such a case, the damages
             assessable against the actor include not only the injury
             originally caused by the actor’s negligence but also the
             harm resulting from the manner in which the medical,
             surgical, or hospital services are rendered, irrespective of
             whether they are rendered in a mistaken or negligent
             manner, so long as the mistake or negligence is of the
             sort which is recognized as one of the risks which is
             inherent in the human fallibility of those who render such
             services.

             b. Risks incident to medical treatment. It would be
             stretching the idea of probability too far to regard it as
             within the foresight of a negligent actor that his
             negligence might result in harm so severe as to require
             such services and therefore that he should foresee that
             such services might be improperly rendered. However,
             there is a risk involved in the human fallibility of
             physicians, surgeons, nurses, and hospital staffs which is
             inherent in the necessity of seeking their services. If the
             actor knows that his negligence may result in harm
                                        - 12 -
             sufficiently severe to require such services, he should
             also recognize this as a risk involved in the other’s forced
             submission to such services, and having put the other in a
             position to require them, the actor is responsible for any
             additional injury resulting from the other’s exposure to
             this risk.

             c. If the actor’s negligence results in harm to another
             which requires him to submit to hospital treatment, the
             actor is responsible for injuries resulting from the
             improper manner in which any member of the staff does
             his part in the normal treatment of his injuries. He is
             therefore as fully responsible for the negligent manner in
             which the nurses or clerical staff perform their part as he
             is for the negligent manner in which a physician or
             surgeon treats the case or diagnoses the injuries or
             performs an operation.

Id.

             Our Supreme Court reiterated this principle in 1980, holding that if a

plaintiff is harmed by a tortfeasor and put “in a position from which it was

reasonable to seek . . . medical services,” the original tortfeasor “is responsible for

any injury to [the plaintiff] resulting from [the plaintiff’s] exposure to the risk

involved in these medical services.” Deutsch v. Shein, 597 S.W.2d 141, 145 (Ky.

1980), abrogated on other grounds by Osborne v. Keeney, 399 S.W.3d 1 (Ky.

2012). The “injury need only flow directly from the event.” Id.

             Mr. Seraphine consistently argued that “had it not been for the

negligence of Shoney’s, Mrs. Seraphine would not have been a patient of Baptist

and there would have been no opportunity for subsequent medical negligence.”

                                          - 13 -
Appellants’ Br. at 15. Additionally, Mr. Seraphine did present some evidence to

the jury to support the notion that Mrs. Seraphine’s initial injury sustained at

Shoney’s was aggravated or increased by Baptist’s alleged medical negligence.

Specifically, Mr. Seraphine offered evidence at trial that Mrs. Seraphine sustained

an unrecognized traumatic injury during her fall. Dr. Johnson, one of Mr.

Seraphine’s expert witnesses, opined that Mrs. Seraphine sustained a splenic injury

during her fall that resulted in a loss of blood. According to Dr. Johnson, CT scans

of Mrs. Seraphine’s abdomen and chest showed fluid adjacent to Mrs. Seraphine’s

spleen and rib fracture as well as signs of an unknown traumatic event that likely

caused a splenic hemorrhage. Similarly, Mr. Seraphine’s expert witness Dr. Corey

also identified untreated and undiagnosed bleeding as causative factors in Mrs.

Seraphine’s death.

             The trial court’s belief that Mr. Seraphine presented “two different

stories” was an inappropriate basis upon which to grant a directed verdict.

Submitting a standard comparative negligence instruction to the jury for the

wrongful death would have allowed the jury to make the determination regarding

fault. NKC Hosps., Inc. v. Anthony, 849 S.W.2d 564, 569 (Ky. App. 1993).

             Upon consideration of the law and evidence, we agree with Mr.

Seraphine. The trial court erred in sustaining Shoney’s motion for a directed

verdict on the wrongful death claim. We must consider whether the error was

                                         - 14 -
harmless in the context of this case. Lambert v. Franklin Real Estate Co., 37

S.W.3d 770, 775 (Ky. App. 2000); CR3 61.01. “When considering a claim of

harmless error under CR 61.01, the court determines whether the result probably

would have been the same absent the error or whether the error was so prejudicial

as to merit a new trial.” CSX Transp., Inc. v. Begley, 313 S.W.3d 52, 69 (Ky.

2010) (citations omitted).

                With respect to Shoney’s duty of care, the jury was instructed as

follows:

                It was the duty of [Shoney’s], and its employees to
                exercise ordinary care to keep its premises in a
                reasonably safe condition for use by its patrons, including
                Jane Carolyn Seraphine.

                You will find for the Plaintiffs if you are satisfied from
                the evidence that [Shoney’s] failed to comply with its
                duty and that such failure was a substantial factor in
                causing [Mrs.] Seraphine’s injuries. Otherwise you will
                find for the Defendant, [Shoney’s].

R. at 2039. Eleven of the twelve jurors answered “no” on the following page when

asked whether they believed “from the evidence that [Shoney’s] failed to comply

with its duties as explained in Instruction No. 2 such that it was a substantial factor

in causing [Mrs. Seraphine’s] injuries.” R. at 2040.




3
    Kentucky Rules of Civil Procedure.
                                           - 15 -
             Shoney’s argues that any error in granting a directed verdict to it on

the wrongful death portion of the claim is harmless because the jury determined

that it did not breach its duties to Mrs. Seraphine. It reasons that because the jury

determined that it did not breach any duties to Mrs. Seraphine, the jury would not

have even had the occasion to reach the wrongful death portion of the jury

instructions. In other words, because the jury determined there was no breach of

duty by Shoney’s, they never had to consider the issues of causation and damages

where the wrongful death portion of the claim would have been relevant.

             The Supreme Court of Kentucky confronted a similar issue in Jewish

Hospital & St. Mary’s Healthcare, Inc. v. House, 563 S.W.3d 626 (Ky. 2018). In

that case, the estate of a decedent brought suit against a hospital after the decedent

passed away from cardiac arrest secondary to a staph infection sustained while at

the hospital. Id. at 628-29. The trial court directed a verdict against the decedent’s

doctor, an “empty-chair defendant,” which the estate argued was reversible error.

Id. at 631. Although our Supreme Court agreed that the directed verdict was

erroneous, it ultimately held that the potential prejudices are “outweighed by the

proof in the record that this instruction was harmless.” Id. at 638. Namely, the

estate’s theory of the case was not affected because it had already repeatedly

argued that, in addition to the hospital, the doctor was also at fault. Id. Moreover,

our Supreme Court also found it persuasive that the jury stopped at the hospital’s

                                         - 16 -
liability instruction, never reaching the prejudicial instruction that followed. Id.

The jury was not prejudiced by the erroneous instructions it presumably never

read, and the trial court’s granting of the directed verdict was harmless error. Id. at

638-39.

              Admittedly, the trial court read through the entirety of the jury

instructions prior to closing arguments and informed the jury that Shoney’s was

not liable for wrongful death. However, Mr. Seraphine argued the same theory on

premises liability against Shoney’s at closing as had been advanced for the entire

duration of the trial, and the jury still deliberated on the issue of premises liability.

Because the jury did not even find Shoney’s liable on Mr. Seraphine’s premises

liability claim on that theory, they could not have found Shoney’s to be liable for

wrongful death. Based on Jewish Hospital & St. Mary’s Healthcare, Inc., we must

conclude that the trial court’s error of directing a verdict in favor of Shoney’s on

the wrongful death portion of Mr. Seraphine’s claims was harmless. The jury

determined that Shoney’s did not breach its duty of care, making the remainder of

the instructions with respect to Shoney’s irrelevant.

                      B. The Trial Court’s Evidentiary Rulings

             We now turn to Mr. Seraphine’s various assignments of error with

respect to the trial court’s adverse evidentiary rulings. A trial court holds the

position of “gatekeeper” in admitting and excluding evidence under the rules of

                                          - 17 -
evidence. See, e.g., West v. KKI, LLC, 300 S.W.3d 184, 193 (Ky. App. 2008). We

will not overturn the trial court’s evidentiary rulings absent an abuse of

discretion. See Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 577

(Ky. 2000).

                             i. Aramark’s Testimony

              Mr. Seraphine contends the trial court abused its discretion in

permitting Shoney’s to call Rich Willett to testify on behalf of Aramark on two

counts: (1) the trial court improperly allowed Shoney’s to shift its duty of care to

Aramark; (2) the trial court erroneously permitted Mr. Willett to present improper

opinion testimony and failed to rectify the error by providing a limiting instruction

to the jury regarding Aramark’s role in the case.

              Mr. Willett testified that Shoney’s contracted with Aramark to provide

and service its floormats. Mr. Willett detailed the history of the floormat at issue

and explained how it was placed, serviced, cleaned, and inspected according to

Aramark’s standard quality control processes. According to Mr. Willett, this

particular floormat had been in service since approximately 2012 and was

removed, cleaned, and inspected every other week. Mr. Willett stated that if

Aramark had discovered any kind of issue or problem with the floormat during its

routine inspections, the floormat could have been removed from Aramark’s

inventory.

                                         - 18 -
                Mr. Seraphine objected to Mr. Willett being allowed to testify on the

basis that the testimony was more prejudicial than probative. According to Mr.

Seraphine, Mr. Willett’s testimony had the potential to, and did in fact, confuse the

jury regarding Shoney’s ultimate liability. Mr. Seraphine contends that Mr.

Willett’s testimony allowed Shoney’s to place the duty of inspecting and replacing

the floormat on Aramark, despite the trial court’s having previously denied

Shoney’s request to make Aramark a third-party defendant.

                KRE4 403 provides: “Although relevant, evidence may be excluded if

its probative value is substantially outweighed by the danger of undue prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue

delay, or needless presentation of cumulative evidence.” “A proper balancing

under KRE 403 requires that a trial court consider three factors: the probative

worth of the evidence, the probability that the evidence will cause undue prejudice,

and whether the harmful effects substantially outweigh the probative worth.”

Yates v. Commonwealth, 430 S.W.3d 883, 897 (Ky. 2014) (citing Barnett v.

Commonwealth, 979 S.W.2d 98, 100 (Ky. 1998)). “[I]n reviewing the trial judge’s

balancing under KRE 403, the appellate court must view the evidence in the light

most favorable to its proponent, giving the evidence its maximum reasonable




4
    Kentucky Rules of Evidence.
                                          - 19 -
probative force and its minimum reasonable prejudicial value.” Major v.

Commonwealth, 177 S.W.3d 700, 707 (Ky. 2005) (citation omitted).

             The trial court ruled that Mr. Willett could testify to provide the jury

with factual information regarding the placement and servicing of the floormat at

issue. This information was highly relevant. It established the age of the floormat,

its inspection history, and how and when it was last inspected prior to placement

before the incident in question. The prejudice, if any, was minimal. Mr. Willett

did not testify as to Shoney’s standard of care and whether Shoney’s fulfilled that

duty, and he affirmed that it was the responsibility of the end user, in this case,

Shoney’s, to determine how and where the Aramark floormats were used.

Shoney’s did not argue that Aramark owed a duty of care to Mrs. Seraphine;

rather, Shoney’s argued that it had exercised ordinary care in using a floormat

provided by Aramark, a commercial vendor. Furthermore, the jury instructions

expressly provided that it was Shoney’s and its employees’ duty to exercise

ordinary care to keep its premises in a reasonably safe condition for use by its

patrons, including Mrs. Seraphine.

             On the whole, we cannot conclude that the trial court abused its

discretion when it allowed Mr. Willett to testify over Mr. Seraphine’s objection.

The testimony was relevant and probative and the prejudicial effect minimal.




                                         - 20 -
               Next, Mr. Seraphine contends that allowing Mr. Willett to testify as to

the condition of the floormat violated KRE 702 as unqualified, undisclosed expert

testimony.5 The Kentucky Rules of Evidence limit lay witness testimony to that

which is: “(a) [r]ationally based on the perception of the witness; (b) [h]elpful to a

clear understanding of the witness’ testimony or the determination of a fact in

issue; and (c) [n]ot based on scientific, technical, or other specialized knowledge

within the scope of Rule 702.” KRE 701. A trial court may admit opinion or other

testimony of a qualified expert regarding “scientific, technical, or other specialized

knowledge” if it “will assist the trier of fact to understand the evidence or to

determine a fact in issue . . . ,” but only if it is “(1) . . . based upon sufficient facts

or data; [and] (2) . . . the product of reliable principles and methods[.]” KRE 702.

               Although the trial court was not asked during trial to conclude

whether Mr. Willett was testifying as an expert, we are satisfied that Mr. Willett

testified appropriately as a lay witness. Mr. Willett provided factually based

testimony about the floormat at issue. He also testified about how Aramark cleans

and inspects its floormats and how the drying process can occasionally damage the

floormats. The information was based on Mr. Willett’s personal experiences

working at Aramark, the vendor Shoney’s used to provide its floormats. In other



5
 Mr. Seraphine broadly objected to Mr. Willett’s testifying at all but did not specifically to any
purported expert testimony he offered at trial beyond requesting a limiting instruction.
                                               - 21 -
words, Mr. Willett testified in accordance with KRE 701 regarding his

observations, or “perception,” of the floormat based on his experience as an

employee that sells and services floormats to Shoney’s.

             During Mr. Willett’s testimony, Mr. Seraphine requested a limiting

instruction be given to the jury mid-trial as to Aramark’s role in the case, which the

trial court deemed inappropriately timed. Mr. Seraphine did not submit a limiting

instruction later on. While the trial court declined to include such a limiting

instruction “in the middle of trial,” it did not foreclose the possibility of including

such an instruction in the final written jury instructions. However, Mr. Seraphine

did not tender any written instructions to the trial court concerning Aramark.

Ultimately, the trial court adopted the scope of duty instruction for Shoney’s that

Mr. Seraphine proposed, which expressly provided that it was Shoney’s and its

employees’ duty to exercise ordinary care to keep its premises in a reasonably safe

condition for use by its patrons, including Mrs. Seraphine. V.R. 5/10/19 1:20:43-

1:21:05; R. at 2039.

             We cannot agree with Mr. Seraphine that the trial court abused its

discretion when it refused to admonish or instruct the jury regarding Aramark’s

duty or lack thereof during Mr. Willett’s testimony. The trial court has broad

discretion to control the order of testimony and the like. While the trial court could

have explained to the jury the purpose of Mr. Willett’s testimony at that time, it

                                          - 22 -
chose not to do so. And, in the end, the trial court used the duty of care instruction

submitted by Mr. Seraphine.

                         ii. True Replica of Shoney’s Floormat

               The next issue on appeal is whether the trial court abused its

discretion in granting Shoney’s motion in limine excluding Mr. Seraphine’s

demonstrative evidence, which was labeled as a “new version of the floormat in

question.” R. at 1251. The trial court excluded the floormat at a pretrial

conference on May 1, 2019, just days before trial,6 at which point the mat had still

not been produced as requested for inspection. The trial court reasoned that using

the original mat avoided the issue of possible subsequent remedial measures. We

affirm the trial court’s exclusion of the floormat, albeit for a different reason.

               “In Kentucky, models or objects are ‘true replicas,’ and admissible

evidence for the jury to consider where they are properly identified and

authenticated as evidence of the things which they represent and where the items

they represent are relevant.” Jones v. Overstreet, 371 S.W.3d 727, 735 (Ky. App.

2011); Hogan v. Cooke Pontiac Co., 346 S.W.2d 529, 532 (Ky. 1961) (holding that

a model wheel assembly of an automobile was admissible to show the functionality

of the original wheel assembly in a products liability claim against the automobile



6
 The trial court, by Third Amended Civil Jury Trial Order, rescheduled the trial of this matter to
begin on May 5, 2019, and then again to May 7, 2019.
                                              - 23 -
dealer and manufacturer). As with any evidentiary issue, the decision whether to

permit the use and presentation to the jury of a true replica lies within the sound

discretion of the trial court. Jones, 371 S.W.3d at 735.

             It is clear from the trial record that the use of a new mat as a

demonstrative exhibit would have resolved some degree of confusion for the jury.

Although the original floormat at issue was readily available for the jury’s

consideration and was in fact introduced as an exhibit by Mr. Seraphine’s counsel,

the jury was left questioning how the floormat should have laid on the floor. A

juror submitted the following question: “Is there a floormat within this building

that is the same as the mat in question so we could see how the mat should lay [sic]

correctly? (nylon on rubber).” R. at 2036.

             However, the trial court required that all exhibits be presented for

inspection 30 days prior to trial. Despite this deadline, Mr. Seraphine served an

amended exhibit list on April 10, 2019, indicating for the first time his intent to

utilize a new version of the mat in question. Despite requests, Mr. Seraphine did

not produce the new mat for inspection by the trial court or Shoney’s. Although

Mr. Seraphine claims that the jury was entitled to have his expert use the mat as a

demonstrative aid to show the relative condition of the floormat at issue, his expert

did not review or utilize the mat in forming his opinions. Allowing Mr. Seraphine

to add a new demonstrative exhibit just days before trial could have disadvantaged

                                         - 24 -
Shoney’s at trial, especially where Mr. Seraphine did not provide a tenable

explanation for his last proffer. The trial court is vested with great discretion in

setting its pretrial deadlines, and counsel who do not meet the deadlines do so at

their own peril. Under the circumstances, we cannot conclude that the trial court

abused its discretion in disallowing the new floormat as a true replica.

     iii. Security Footage of Shoney’s Manager Removing and Subsequently
                              Replacing the Floormat

               Mr. Seraphine’s next issue on appeal is whether the court abused its

discretion in prohibiting his counsel from showing video clips of a Shoney’s

manager rolling up and removing the mat from the restaurant vestibule after Mrs.

Seraphine fell during opening statements. Mr. Seraphine contends that he should

have been permitted to show the jury these video clips during his opening

statement because of his claim for punitive damages. According to Mr. Seraphine,

the video helped to show the condition of the mat and ease of moving it. Shoney’s

countered that the video would offer evidence of subsequent remedial measures

taken as well as hearsay evidence.7

               During the parties’ final pretrial conference on May 1, 2019, the trial

court ruled that it would not allow Mr. Seraphine’s counsel to show the aforesaid



7
  Two men appear in the video, an unknown fireman and a Shoney’s manager now deceased.
They were not available to testify as to the content of the video and any assertions contained
therein.
                                              - 25 -
portions of video during opening statement, providing, “The incident itself is fair.

The stuff after the fact subject to this is unfair. So, let me ask you to limit it to the

moment in time. Again, the evidence is forecasting in the opening of what for sure

is going to be.” V.R. 5/1/19 12:00:30-45. The court further stated that it would

determine the admissibility of the video segments during trial based on the context

in which they were presented.

             CR 43.02(a) provides that, during opening statements, “[t]he plaintiff

must briefly state his claim and the evidence by which he expects to sustain it.”

The purpose of opening statements is to allow each party to summarize for the jury

what its likely proof will be during the trial. Polk v. Greer, 222 S.W.3d 263, 265

(Ky. App. 2007). “An opening statement of counsel is prefatory to introducing

evidence. Its purpose or function is merely to inform the judge and the jury in a

general way of the nature of the case and the issues involved, particularly to outline

what the attorney’s client expects to prove.” Co-De Coal Co. v. Combs, 325

S.W.2d 78, 79 (Ky. 1959). Our Supreme Court has previously noted that the use

of evidence in opening statements must generally be limited because it has not yet

been properly admitted into evidence. Parker v. Commonwealth, 241 S.W.3d 805,

808 (Ky. 2007).

             Because the video segments in question were not guaranteed to be

admissible, the trial court appropriately prohibited the use of the video showing the

                                          - 26 -
mat’s removal and replacement during opening. The trial court informed the

parties that it would rule on admissibility of those video clips based on the context

of Mr. Seraphine’s case-in-chief. Ultimately, the videos in question were not

shown to the jury, although Mr. Seraphine was permitted to cross-examine

Shoney’s representative regarding the video clips and the events depicted therein.

Mr. Seraphine was able to cross-examine a Shoney’s representative regarding the

removal and subsequent replacement of the floormat and therefore was not

prejudiced by the trial court’s ruling. The trial court appropriately barred use of

the video segments during opening, and Mr. Seraphine was not prejudiced because

he was permitted to present the desired evidence to the jury in a different form

during his case-in-chief.

                            iv. “Reptile” Standards of Care

             Next, Mr. Seraphine contends that the trial court abused its discretion

in granting Shoney’s motion in limine, which Baptist joined, prohibiting the

introduction of “reptile,” or fictitious, safety rules different from those legally

applicable in a premises liability case. Shoney’s anticipated that Mr. Seraphine

would attempt to create fictitious community standards of care in line with the

“reptile” trial tactic outlined in Reptile: The 2009 Manual of the Plaintiff’s

Revolution by David Bell and Don Keenan. R. at 998. According to Shoney’s,

any line of questioning or argument from Mr. Seraphine’s counsel suggesting the

                                          - 27 -
“protecting against needless endangerment of customer safety is the standard of

care” or that “protecting personal safety, community safety or patient safety” is the

standard of care should be precluded as providing a false legal standard by which

the care at issue in a premises liability case is to be judged. R. at 998.

             Medical providers are not required to make the “safest” possible

choice regarding the circumstances; rather, they have the duty to “use the degree of

care and skill expected of a competent practitioner of the same class and under

similar circumstances.” Hyman & Armstrong, P.S.C. v. Gunderson, 279 S.W.3d

93, 113 (Ky. 2008), as modified on reh’g (Nov. 26, 2008) (citations omitted).

             Medical cases and duties of care for certain types of
             treatment must be based on expert testimony. Although
             there are rules to be followed, including administrative
             regulations and in some cases statutes, the enumeration
             of specific duties is merely to amplify the requirements
             of the general duty to use ordinary care, and it does not
             expand such duties.

Hamby v. Univ. of Kentucky Med. Ctr., 844 S.W.2d 431, 434 (Ky. App. 1992).

             Mr. Seraphine argues that the trial court’s ruling was improper

because it was vague and prevented Mr. Seraphine from “arguing overall themes.”

Appellants’ Br. at 11. In doing so, Mr. Seraphine cites to a number of cases

holding that a business’s own safety rules are admissible. Current v. Columbia

Gas of Ky., Inc., 383 S.W.2d 139, 142-43 (Ky. 1964), overruled by Tuttle v. Perry,

82 S.W.3d 920 (Ky. 2002) (“Appellants sought to introduce in evidence the rules

                                         - 28 -
of appellee relating to standards of care as to inspection and venting of gas

appliances . . . . Under these circumstances we decide the instant rules should have

been admitted.”); Chesapeake & O. Ry. Co. v. Biliter, 413 S.W.2d 894, 896 (Ky.

1967) (“[T]here was specific evidence of negligence in failure to make a close

inspection of the roadbed, which inspection was required by the company’s own

safety rules and could reasonably be considered to have been required by common

law standards.”); Ray v. Hardee’s Food Sys., Inc., 785 S.W.2d 519, 520 (Ky. App.

1990) (citation omitted) (“It has been so often decided by this court that [a

business’s own] rules governing the conduct of a business may be read in a suit

between the employer and [employee] by either party[.]”).

             We are troubled by the vagueness of the motion in limine and

resulting ruling. A motion in limine should be directed at precise evidence, not

prohibit counsel for adopting a trial strategy outlined in a book. However, in this

case, we are not able to appreciate any prejudice. Mr. Seraphine introduced

Shoney’s own safety rules via Shoney’s Employee Handbook and testimony

regarding the safety and maintenance of floormats. His expert witness, Ms.

Peterman, testified as to what she deemed the applicable safety standards in the

industry regarding floormats, including the Building Code, Property Maintenance

Code, the National Safety Council Data Sheet, and various American National

Standards Institute standards. Mr. Seraphine’s other expert witnesses also testified

                                        - 29 -
as to their own opinions as to Baptist’s standard of care. Mr. Seraphine does not

explain on appeal what other standards or rules he was prevented from presenting

at trial. Therefore, we find no abuse of discretion with respect to this assignment

of error.

                      v. “Conscience of the Community” Argument

                Mr. Seraphine also claims that the trial court abused its discretion in

prohibiting his counsel from arguing that the jury is the “conscience of the

community.”8 Appellants’ Br. at 12. Baptist moved in limine to prevent Mr.

Seraphine’s counsel from urging the jury “to ‘send a message’ to the Defendants,

act as the ‘conscience of the community’, or other similar ‘golden rule’ style

arguments in opening statement, closing argument, or at any other point during the

trial that is clearly improper and would clearly seek to reference a ‘societal impact’

argument.” R. at 1367-68. Baptist asserted that these comments would incite the

jury to deliver a verdict under the influence of passion or prejudice.

                Our Supreme Court has repeatedly stated in its opinions that the jury

is the conscience of the community. Fields v. Commonwealth, 219 S.W.3d 742,

751 (Ky. 2007) (prosecutor may argue to the jury that it is the “conscience of the




8
  The portion of the pretrial conference cited in Appellants’ brief does not address this issue. In
fact, the trial court declined to rule on this issue at the time, stating that the parties could revisit
the issue prior to closing. As such, we address the arguments made in the parties’ motions in
limine.
                                                  - 30 -
community” that will not tolerate the defendant’s conduct); Horton v. Union Light,

Heat & Power Co., 690 S.W.2d 382, 385 (Ky. 1985) (“The conscience of the

community speaks through the verdict of the jury, not the judge’s view of the

evidence.”). Notably, these statements occur in cases of violent crimes or tort

cases in which there are issues of outrageous misconduct necessitating punitive

damages. See Fields, 219 S.W.3d 742 (holding that the prosecutor did not commit

prosecutorial misconduct by referring to the jury as the conscience of the

community in a robbery and assault case); Horton, 690 S.W.2d 382 (awarding

punitive damages to homeowners whose house was destroyed in an explosion of

natural gas); Fryrear v. Commonwealth, 471 S.W.2d 321, 324 (Ky. 1971)

(regarding the jury as the conscience of the community when imposing the death

sentence for murder).

             However, “Kentucky courts have not drawn a bright line rule

prohibiting such [“send a message” closing arguments], but rather have analogized

them to remarks which tend to cajole or coerce a jury to reach a verdict that would

meet the public favor.” Commonwealth v. Mitchell, 165 S.W.3d 129, 132 (Ky.

2005). “[T]he difficult question nearly always is whether the probability of real

prejudice from [such an argument] is sufficient to warrant a reversal, and in this

respect each case must be judged on its own unique facts.” Stanley v.

Ellegood, 382 S.W.2d 572, 575 (Ky. 1964). Parties are expressly prohibited from

                                        - 31 -
making “golden rule” arguments, whereby jurors are asked to imagine themselves

or a loved one in the position of the plaintiff. Caudill v. Commonwealth, 120

S.W.3d 635, 675 (Ky. 2003) (citing Golden Rule, BLACK’S LAW DICTIONARY (7th

ed. 1999)).

              The present case does not involve outrageous misconduct, nor does it

involve violent crime. In the present case, we find that the trial court did not abuse

its discretion in preventing counsel from relying on potentially prejudicial lines of

argument, particularly in light of the court’s directed verdict on punitive damages.

                                    vi. Voir Dire

              Mr. Seraphine also appeals the trial court’s decision to refuse to allow

his counsel to question potential jurors about certain applicable principles of law,

including the burden of proof in a civil case. At the May 1 pretrial conference, Mr.

Seraphine’s counsel indicated that he intended to question potential jurors about

the burden of proof in a civil case to find out if any potential jurors thought the

“more likely than not” standard is unfair when a plaintiff is asking for millions of

dollars in damages. He additionally argued that questioning the jury as to the

difference between reasonable doubt and clear and convincing standards was

appropriate to ensure that prospective jurors would follow the law. The trial court

disagreed and precluded the parties from defining legal standards and “polling” the

jurors or asking them to commit to certain theories.

                                         - 32 -
             A trial court has wide discretion in permitting and limiting the voir

dire examination of prospective jurors in both civil and criminal cases. Farmer v.

Pearl, 415 S.W.2d 358, 360 (Ky. 1967); Rogers v. Commonwealth, 315 S.W.3d

303, 306 (Ky. 2010). Although “a wide latitude is allowed counsel in examining

jurors . . . , [t]he scope of inquiry is best governed by a wise and liberal discretion

of the court,” which “does not constitute reversible error unless clearly abused and

when it appears that harmful prejudice has been caused thereby.” Webb v.

Commonwealth, 314 S.W.2d 543, 545 (Ky. 1958). “The principal purpose of voir

dire is to probe each prospective juror’s state of mind and to . . . allow counsel to

assess suspected bias or prejudice.” Lawson v. Commonwealth, 53 S.W.3d 534,

539 n.2 (Ky. 2001) (quoting Thomas v. Commonwealth, 864 S.W.2d 252, 259 (Ky.

1993)).

             The trial court did not abuse its discretion by precluding parties from

defining legal standards during voir dire, succinctly stating that the courtroom “is

not a law school classroom.” V.R. 5/1/2019 9:57:07-9:57:10. According to our

Supreme Court, voir dire “is not an occasion for counsel to educate the juror panel

regarding legal concepts, although competent trial lawyers might properly structure

their questions to the panel in a way that achieves that end.” Rogers, 315 S.W.3d

at 307. While there are some circumstances in which it may be appropriate to

introduce legal concepts to the jury, we cannot say that Mr. Seraphine has shown

                                          - 33 -
that those circumstances were present in this case or that the trial court’s

limitations on voir dire necessarily worked to unduly or unfairly prejudice Mr.

Seraphine.

             Similarly, the trial court also appropriately ruled that parties could not

“poll” the jury, or ask them to commit to certain theories during voir dire. It is

“well-settled” under Kentucky law that it is “impermissible to ask voir dire

questions designed to commit jurors to certain theories.” Sherroan v.

Commonwealth, 142 S.W.3d 7, 14 (Ky. 2004), holding modified by Elery v.

Commonwealth, 368 S.W.3d 78 (Ky. 2012); see also Woodall v. Commonwealth,

63 S.W.3d 104, 116 (Ky. 2001) (“Questions are not competent when their evident

purpose is to have jurors indicate in advance or to commit themselves to certain

ideas and views upon final submission of the case to them.”). In keeping with

precedent, the trial court ruled that it would not permit polling of the jury, stating:

“A polling means you’re asking [potential jurors], ‘If I prove X, will you do Y?’

You cannot do that. There’s no case anywhere that says you can.” V.R. 5/1/2019

9:54:29-9:54:37. We find no abuse of discretion in the trial court’s reasoning.

                                vii. Rebuttal Witness

             The next issue on appeal is whether the trial court abused its

discretion by preventing radiologist Dr. Jamlik-Omari Johnson from testifying as a

rebuttal witness at trial. Baptist contended that Dr. Johnson’s opinion evidence

                                         - 34 -
was not proper rebuttal evidence under CR 43.02 because it could have been

presented in Mr. Seraphine’s case-in-chief. The trial court ruled that Dr. Johnson

could not be used as a rebuttal witness because his testimony could have been

presented in the case-in-chief in support of Mr. Seraphine’s original theory of the

case.

             CR 43.02 dictates the order of presentation of proof at trial. The party

with the burden of proof must first produce and “exhaust his evidence before the

other begins.” CR 43.02(c). After the opposing party exhausts his case, the trial

court may, under CR 43.02, permit the parties to rebut evidence “for good reasons

in furtherance of justice[.]” CR 43.02(d). However, the Rule provides that it is

within the court’s power to regulate the order of proof so as to “expedite the trial

and enable the tribunal to obtain a clear view of the whole evidence.” CR

43.02(c). Consequently, it is well within the trial court’s discretion to regulate the

order of presentation of proof at trial. Fraser v. Miller, 427 S.W.3d 182, 184 (Ky.

2014); Commonwealth, Dep’t of Highways v. Ochsner, 392 S.W.2d 446, 448 (Ky.

1965).

             “Rebuttal testimony offered by the plaintiff should rebut the testimony

brought out by the defendant and should consist of nothing which could have been

offered in chief.” Ochsner, 392 S.W.2d at 448 (quoting 53 AM. JUR. 107 (Trial, §

121)). Rebuttal evidence is evidence that “tends to counteract or overcome the

                                         - 35 -
legal effect of the evidence for the other side.” Fraser, 427 S.W.3d at 184 (quoting

Reserve Loan Life Ins. Co. v. Boreing, 157 Ky. 730, 163 S.W. 1085, 1087 (1914)).

               The trial court acted within its discretion to require Dr. Johnson to

testify during Mr. Seraphine’s case-in-chief because Dr. Johnson’s testimony could

have been properly heard then. Even if such a ruling was in error, we believe it

was harmless since Mr. Seraphine was given the opportunity to introduce the

testimony at issue, and counsel could have explained its significance to the jury

during closing statements.

           viii. Statements Referencing Released Defendant Dr. Yakkanti

               The final issue on appeal is whether the trial court erroneously

allowed Baptist’s counsel to make statements9 blaming Mrs. Seraphine’s treating

orthopedic surgeon, Dr. Yakkanti, contrary to an agreed order prohibiting any

apportionment of fault to Dr. Yakkanti at trial.10 As an initial matter, we note that



9
  Mr. Seraphine has identified three specific statements which he claims improperly shifted
Baptist’s duty of care to Dr. Yakkanti: (1) “If Dr. Yakkanti got that information about the
arterial blood gases – he would have said to the nurse, ‘I don’t deal with that. I don’t know what
you’re telling me. Can you call somebody else?’ Or he would have called somebody else.” V.R.
5/17/19 11:57:43-11:58:28; (2) “They think somehow they [the nursing staff] should have
stepped into the shoes of Dr. Yakkanti and got her transferred to the ICU.” V.R. 5/17/19
12:26:30-12:27:37; and (3) “Dr. Yakkanti was well aware of [the situation] – if he thought the
information that he got from Kristina was bad information . . . . If he thought something was
different, he would have called backup and said, ‘Woah, I looked at the medical records. What
are you talking about?’ He didn’t do that.” V.R. 5/17/19 12:29:34-12:30:37.
10
  The agreed order stated, “It is further agreed and ordered that Defendant Baptist Healthcare
System, Inc. will not seek an instruction at the trial of this matter as to the apportionment of any
fault to Defendants Madhusudan R. Yakkanti, M.D., and Louisville Orthopedic Clinic and Sports
                                               - 36 -
Mr. Seraphine did not contemporaneously object to any of the statements of which

he now complains.

              The statements to which Mr. Seraphine now objects were not

testimonial but rather argumentative statements posed by Baptist’s counsel during

opening and closing arguments. According to Mr. Seraphine, the trial court

allowed Baptist’s counsel to speculate as to the quality of Dr. Yakkanti’s treatment

of Mrs. Seraphine.

              “It has been the established rule that counsel in closing argument is

given broad latitude to recite and interpret the evidence.” Owensboro Mercy

Health Sys. v. Payne, 24 S.W.3d 675, 678 (Ky. App. 1999) (citation omitted).

Likewise, “[t]he parties are granted wide latitude in making their opening

statements . . . .” Jefferson v. Eggemeyer, 516 S.W.3d 325, 338 (Ky. 2017)

(citation omitted). Attorneys may “draw reasonable inferences from the evidence

and propound their explanations of the evidence and why the evidence supports

their respective theories of the case.” Garrett v. Commonwealth, 48 S.W.3d 6, 16

(Ky. 2001) (citation omitted).

              Mr. Seraphine did not contemporaneously object to the statements

when they were made. Additionally, these were statements by counsel during




Rehabilitation Center, P.S.C.” R. at 286-87. Baptist did not receive an apportionment
instruction at trial.
                                             - 37 -
opening and closing arguments. The jury was instructed that such statements are

not evidence. Having reviewed the record, we are confident that any error in this

regard was not properly preserved as well as harmless.

                               III. CONCLUSION

            In light of the foregoing, we AFFIRM the Jefferson Circuit Court’s

judgment.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE BAPTIST
                                          HEALTHCARE SYSTEM, INC.:
Tad Thomas
Lindsay Cordes                            Patricia C. Le Meur
Louisville, Kentucky                      M. David Thompson
                                          Noelle B. Haegele
                                          Louisville, Kentucky

                                          BRIEF FOR APPELLEE BULLITT
                                          VENTURES, INC. d/b/a SHONEY’S
                                          RESTAURANTS OF KENTUCKY:

                                          David K. Barnes
                                          Louisville, Kentucky




                                       - 38 -